                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER, and GUY
COLLINS,
                                                           8:18CV410
                   Plaintiffs,

      vs.                                              MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, TAGGART BOYD,
TED HILL, MIKI HOLLISTER,
KRISTINA MILBURN, NATE
SHWAB, DR. MARK LUKIN, DR.
MEGAN FORD, BETTY GERGEN,
JACQUE GOODING, AMY REZNEY,
and ROBIN CHURCH,

                   Defendants.

       This matter is before the court on Plaintiff RaySean Barber’s (“Barber”)
Motion for Extension (filing no. 11) in which he seeks additional time to pay his
initial partial filing fee. The court received Barber’s initial partial filing fee
payment on September 25, 2018. (See Docket Sheet.) Accordingly,

      IT IS ORDERED that Barber’s Motion for Extension (filing no. 11) is
denied as moot. The next step in Barber’s case is for the court to conduct an initial
review of his claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(3)(2). The court will conduct this review in its normal course of
business.
Dated this 5th day of October, 2018.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                  2
